    Case 3:19-cv-01628-LAB-AHG Document 432 Filed 08/20/20 PageID.7101 Page 1 of 1




           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF CALIFORNIA


Case Name: SEC v. Champion-Cain                         Case Number: 19cv1628-LAB (AHG)

Hon. Larry Alan Burns                 Ct. Deputy: T. Weisbeck                  Reporter: C. Ott


      The request by counsel for the S.E.C., the Receiver, and Defendant Gina Champion-Cain
to appear telephonically at the hearing on calendar for Wednesday, August 26, 2020 at 2:00 pm
is GRANTED. These counsel are directed to call chambers for instructions on how to dial in.

      Interested nonparties and their counsel have not been given leave to participate, but they
may listen by dialing 888-363-4734 and providing access code 6952753.


                                                 ______________________________________
Date: August 20, 2020                             Hon. Larry A. Burns
                                                  Chief United States District Judge
